PER CURIAM.
We conclude that the trial court correctly found, after a full evidentiary hearing, that appellant failed to comply with the terms of his plea agreement, thus the trial court properly vacated his sentence and resentenced him. McCoy v. State, 599 So.2d 645 (Fla.1992). The plea agreement required the appellant to testify against his co-defendant, identifying him as the shooter in a homicide prosecution. The testimony was to be consistent with his prior sworn statement. However, at his deposition, appellant claimed that he could not remember most of the information contained in his prior sworn statement, and would not identify the co-defendant as the shooter. We therefore affirm.